Citation Nr: 0509492	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  99-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome (IBS).

2.  Entitlement to an increased rating for bilateral leg 
small vessel vasculitis, currently evaluated as 50 percent 
disabling.

3.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a back disability, 
to include as due to an undiagnosed illness.

5.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for hilar lymph node 
enlargement, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to May 
1996.  He is a "Persian Gulf Veteran" for VA purposes.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which granted service connection and assigned a 
10 percent rating for IBS, denied a rating in excess of 50 
percent for  bilateral leg small vessel vasculitis, and 
denied a rating in excess of 10 percent for 
pseudofolliculitis barbae.

The December 2003 rating decision also deferred a decision on 
service connection for chronic fatigue syndrome.  An April 
2004 rating decision denied service connection for this 
condition.  The RO informed the veteran of this denial in a 
letter dated April 20, 2004.  The veteran has not submitted a 
notice of disagreement (NOD) with this determination.  He has 
until April 20, 2005, to do so.  38 C.F.R. §§ 20.201, 20.302 
(2004).  

The Board observes that an April 1998 rating decision denied, 
inter alia, service connection for a back condition, a 
disability manifested by headaches (later characterized as 
migraine headaches), and chest lumps (later characterized as 
hilar lymph node enlargement).  The RO informed the veteran 
of the rating decision in correspondence dated May 4, 1998.  
The veteran submitted a timely NOD and received an SOC dated 
September 14, 1998.  It is apparent that the veteran's 
substantive appeal was not timely, as VA did not receive it 
until October 29, 1999.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  However, in Gonzalez- Morales v. Principi, 16 Vet. 
App. 556 (2003), the United States Court of Appeals for 
Veterans Claims (CAVC or Court) found that the veteran had 
filed documents subsequent to the SOC which indicated his 
desire to appeal the contested issues.  In that case, the 
appellant withdrew his Substantive Appeal but then notified 
the RO that he wanted to reopen the claim.  The RO then 
notified the appellant on six occasions over the next five 
years that he had already filed a timely Substantive Appeal.  
The Court reversed the Board because, as in Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993), there was no indication 
that the RO closed the appeal for failure to file a timely 
substantive appeal.  While the facts in this case can be 
distinguished in that the veteran never filed a timely 
substantive appeal, the RO did indicate in letters and five 
supplemental statements of the case issued over a more than5 
year period that the veteran had completed his appeal.  Under 
these circumstances, the Board finds that the issues of 
entitlement to service connection for a back condition, 
migraine headaches, and hilar lymph node enlargement are in 
appellate status.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for IBS; an increased rating for bilateral leg 
small vessel vasculitis, currently evaluated as 50 percent 
disabling; an increased rating for pseudofolliculitis barbae, 
currently evaluated as 10 percent disabling; and service 
connection for hilar lymph node enlargement are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence is at least in equipoise as to whether the 
veteran has headaches due to an undiagnosed illness.

3.  The preponderance of the evidence is against any 
objective indicators of post-service back disorder, not 
attributed to a known diagnosis.

4.  The medical evidence does not causally link the veteran's 
post-service back disorder to his service, or any incident or 
injury therein.


CONCLUSIONS OF LAW

1.  Service connection for headaches is warranted.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.317 (2004).

2.  Entitlement to service connection for a back disability, 
to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 112, 1113, 1117, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
headaches due to an undiagnosed illness.  Therefore, no 
further development is needed with regard to this issue.

As to the claim for service connection for a back disability, 
to include as due to an undiagnosed illness, the appellant 
filed his claim before the enactment of the VCAA.  The 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003.  Therefore compliance with the VCAA 
is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim for 
service connection for a back disability, to include as due 
to an undiagnosed illness.  Discussions in the April 1998 
rating decision on appeal, the September 1998 statement of 
the case (SOC), and various SSOCs, including the most recent 
dated in June 2004, adequately informed him of the 
information and evidence needed to substantiate all aspects 
of his claim.

A VCAA notice letter dated in March 2003 informed the veteran 
of the VCAA's implementing regulations, including that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that this document shows that the 
appellant was notified of the evidence needed to substantiate 
his claim for service connection for a back disability, to 
include as due to an undiagnosed illness, the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  

In this case, VCAA notice was not provided to the veteran 
before the rating decision on appeal; however, the rating 
decision on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  Also see O.G.C. 
Prec. Op. No. 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim for service connection for a back 
disability, to include as due to an undiagnosed illness.  The 
VCAA notice letter requested that the veteran "[p]lease 
provide any information on any additional treatment or 
evidence not previously identified."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).
With regard to the veteran's back disorder, VA post-service 
medical records and the 1998 VA examination report provide 
diagnoses of degenerative joint disease of the lumbar spine, 
precluding service connection as an undiagnosed illness.  As 
to direct service connection, medical records are negative 
for any relevant injuries, findings or diagnoses, making a 
medical examination with nexus opinion unnecessary.  The 
Board finds that the relevant medical evidence of record 
contains sufficient detail to make a decision on this claim.  
Thus, there is no duty to provide any additional examination 
with regard to the veteran's claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet App 512 
(2004).  

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran maintains that he injured his back while on 
active duty and currently has a related back disorder.  In 
the alternative, he contends that he has a back disorder due 
to an undiagnosed illness.  The veteran also contends that he 
now has headaches, either related to headaches he experienced 
on active duty or due to an undiagnosed illness.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records are negative for 
findings or diagnoses relating to a back injury.  A May 1995 
bone scintigraphy report found, in pertinent part, that the 
veteran had a normal lumbar spine and pelvis.  Complaints of 
headaches are also noted several times in the service medical 
records.  They were primarily associated with respiratory 
infections and viral infections, and resolved with treatment 
of the underlying illnesses.  An August 1995 report of 
medical history provides that the veteran indicated frequent 
or severe headaches and recurrent back pain.  The report of 
an October 1995 medical examination provides that all 
clinical evaluations were normal.  

The report of an October 1998 VA examination provides that 
the veteran complained of a number of conditions, including 
headaches on an almost daily basis since returning from the 
Persian Gulf.  They were on the top and front of his head, 
were rather severe at times, and occasionally there was 
prostration and nausea without light sensitivity.  The 
examiner commented that he thought the headaches were a 
cluster type of unknown etiology.  The report also sets forth 
the results of pertinent physical examination.  The resulting 
pertinent impression was headaches "that were a sort of a 
cluster type headache" and the exact etiology was not known.  

The RO has obtained VA outpatient treatment reports showing 
treatment for a variety of conditions.  Treatment reports 
dated from 1999 to 2004 provide that the veteran complained 
of headaches at various times.  Diagnoses included sinusitis 
and chronic mixed headaches with migraine components.  A 
January 2004 X-ray report resulted in an impression of 
posterior ectopic Schmorl's node defects at most levels of 
the lumbar spine; no evidence of compression fracture or 
narrowing of the interspaces, the pedicles are intact.  A 
March 2004  report provided an assessment of degenerative 
joint disease of the lumbar spine.  Low back pain was 
assessed in January and April 2004.  

Legal Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West  , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

In addition, with certain exceptions, VA will pay 
compensation to a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability, provided that 
such disability became manifest either during active service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006 and such disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
any (or any combination) of the following:  An undiagnosed 
illness; the following medically explained chronic 
multisystem illnesses that are defined by a cluster of signs 
or symptoms (1) chronic fatigue syndrome, (2) fibromyalgia, 
(3) irritable bowel syndrome, or any other illness that the 
Secretary determines meets the criteria of this section for a 
medically unexplained chronic multi-symptom illness.  The 
term medically unexplained chronic multisystem illness means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisystem illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisystem illnesses include, but are 
not limited to (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headache, (4) muscle pain, (5) joint pain, 
(6) neurologic signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms involving the 
respiratory system, (9) sleep disturbances, 
(10) gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, (12) abnormal weight loss, and 
(13) menstrual disorders.  However, compensation shall not be 
paid if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military service in 
Southwest Asia in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or that which occurred after the veteran departed 
from the Southwest Asia Theater of Operations and the onset 
of the illness, or if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

Service connection for a back disability, 
to include as due to an undiagnosed illness.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a back disability, 
to include as due to an undiagnosed illness 

VA outpatient treatment reports include references to low 
back pain but a diagnosis of degenerative joint disease of 
the lumbar spine has been found on several occasions, both 
clinically and by X-ray examination.  There is no impression 
or  medical opinion that the veteran's back pain is a 
manifestation of an undiagnosed illness.  In view of the 
above evidence, the Board finds that the veteran's back 
disorder is not a manifestation of an undiagnosed illness or 
a medically unexplained multi-system illness.  As an etiology 
for the reported symptom has been identified, it cannot be 
considered to be a manifestation of an undiagnosed illness or 
a medically unexplained multi-system illness.  38 U.S.C.A. 
§§ 1101, 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

The preponderance of the competent medical evidence is also 
against entitlement to service connection on a direct basis.  
Although the veteran complained of low back pain on a report 
of medical history a few months prior to separation, his 
service medical records are negative for a relevant injury or 
diagnosis.  He was normal on clinical evaluation a few months 
prior to his separation.  There is no medical evidence 
linking the veteran's degenerative joint disease to his 
service, which ended nearly a decade earlier.  As the 
veteran's arthritis of the lumbar spine was first shown many 
years after his separation from active duty, service 
connection cannot be granted under the law and regulations 
pertaining to presumptive service connection for arthritis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

The Board recognizes the assertions by the veteran that his 
back pain is either due to an undiagnosed illness or is 
related to service.  As to the undiagnosed illness part of 
the veteran's claim, he is not required to provide competent 
evidence linking his current back disability to an event 
during service.  Gutierrez v. Principi, No. 01-7105 (U.S. 
Vet. App. December 23, 2004).  However, as noted above, the 
medical and X-ray evidence shows a firm diagnosis of 
underlying the veteran's back pain, arthritis of the lumbar 
spine.  

As to the direct service connection aspect of the claim, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
diagnosis or causation.  Espiritu, supra.  As a result, his 
own assertions do not constitute competent medical evidence 
that the his back pain is due to service.  

Service connection for migraine headaches,
 to include as due to an undiagnosed illness.

Based on a thorough review of the record, the Board finds 
that the evidence is at least evenly divided and therefore 
supports the claim for service connection for  headaches due 
to an undiagnosed illness.

The only examination for the purpose of determining the 
nature of the veteran's headaches supports the claim that 
they are due to an undiagnosed illness.  Specifically, it was 
reported upon an October 1998 VA examination that the veteran 
complained of headaches on an almost daily basis since 
returning from the Persian Gulf.  The pertinent impression 
was headaches "that were a sort of a cluster type headache" 
of unknown etiology.  

The Board is cognizant of subsequently dated VA outpatient 
treatment reports that include references to migraine 
headaches, which is a known diagnosis.  However, there is 
also some indication that the veteran's headaches had 
migraine-like characteristics versus a true migraine 
syndrome.  The Board finds that the evidence as a whole is at 
least in relative equipoise and therefore supports the claim 
for service connection for  headaches due to an undiagnosed 
illness.

As the preponderance of the evidence is against the veteran's 
claim for service connection for a back disability, to 
include as due to an undiagnosed illness, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for migraine headaches due to an 
undiagnosed illness is granted.

Service connection for a back disability, to include as due 
to an undiagnosed illness, is denied.


REMAND

A preliminary review of the claims file indicates that the 
veteran has never been provided adequate notice of the VCAA 
and its effect on his claims for an initial evaluation in 
excess of 10 percent for IBS; an increased evaluation for 
bilateral leg small vessel vasculitis, currently evaluated as 
50 percent disabling; or an increased evaluation for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.  Therefore, additional compliance with the VCAA is 
required.  

The Board recognizes that the RO sent the veteran a VCAA 
notice letter in February 2003.  However, this correspondence 
addressed entitlement to service connection for 
dermatophytosis (pseudofolliculitis barbae), not entitlement 
to an increased evaluation.  The correspondence completely 
failed to address the claims for a higher initial rating for 
IBS and the two claims for increased ratings for bilateral 
leg small vessel vasculitis and pseudofolliculitis barbae.  
See generally Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

Turning to the veteran's claim for service connection for 
hilar lymph node enlargement, to include as due to an 
undiagnosed illness, the Board observes that his service 
medical records include X-ray reports (dated in 1989, 1991 
and 1995) showing right hilar nodes.  There were no symptoms 
and the conclusions were that they were due to old 
granulomatous disease or prior fungal infections.  

The report of the October 1998 VA examination is unclear as 
to whether the veteran still has the claimed condition, and 
if so, the etiology of the condition.  The examiner provided 
that the veteran had lymph nodes in the axilla and groin and 
these had gradually gone away.  He had only one tiny node in 
the inguinal area, which was still very slightly tender.  The 
pertinent impression was multiple lymph nodes that were 
enlarged previously, but that were going away, etiology 
unknown.  

In light of the fact that the veteran's service medical 
records noted the veteran's right hilar nodes, and post-
service VA examination indicates that he may currently have 
related findings, the Board finds that an additional VA 
examination is required for the proper adjudication of the 
claim.  

In light of the foregoing, the Board finds that the VCAA 
requires additional development and assistance.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2004).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claims for an initial evaluation 
in excess of 10 percent for IBS; an 
increased evaluation for bilateral leg 
small vessel vasculitis, currently 
evaluated as 50 percent disabling; and an 
increased evaluation for 
pseudofolliculitis barbae, currently 
evaluated as 10 percent disabling, of the 
impact of the notification requirements 
on the claims.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to these claims.

2.  The RO should schedule the veteran 
for an examination by the appropriate 
specialist to determine the nature and 
severity of any enlargement of the 
veteran's right hilar lymph nodes.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested studies.  All indicated tests 
should be performed.  The examiner should 
note that service medical records include 
X-ray reports (dated in 1989, 1991 and 
1995) showing right hilar nodes.  

Following a review of all the relevant 
medical evidence in the claims file, 
obtaining a pertinent history, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner should 
determine whether any current condition 
of the veteran's right hilar nodes 
exists.  If so, the examiner should opine 
whether it is at least as likely as not 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more likelihood) that any current 
condition is related to the findings in 
the veteran's service medical records, 
and whether the claimed symptoms are a 
manifestation of an undiagnosed illness 
or a medically unexplained multi-system 
illness.  

Any opinion expressed must be accompanied 
by a complete rational.  If the examiner 
finds it impossible to provide the 
requested opinions without resort to pure 
speculation, he or she should so 
indicate.

3.  After conducting any additional 
development deemed necessary, to include 
obtaining any additional indicated 
treatment or medical records, the RO 
should readjudicate the veteran's claims 
for an initial evaluation in excess of 10 
percent for IBS; an increased evaluation 
for bilateral leg small vessel 
vasculitis, currently evaluated as 50 
percent disabling; an increased 
evaluation for pseudofolliculitis barbae, 
currently evaluated as 10 percent 
disabling; and entitlement to service 
connection for hilar lymph node 
enlargement, to include as due to an 
undiagnosed illness.  If any part of this 
decision is adverse to the veteran, he 
and his representative should be provided 
an SSOC.  A reasonable period of time for 
a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


